DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 8-10, 17-19, 21-22 and 28-29 have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-3, 5, 8-10, 17-19, 21-22, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kakishima et al (US 20200287677) in view of Onggosanusi et al (.US 20170026938) on view of Zhang et al (US 20160150431) and further in view of Bhorkar et al (US 20180241602).

As to claim 1 Kakishima discloses a method for use in a network node of transmitting a measurement signal- CSI-RS for evaluating a quality of a link from a cell (Kakishima ¶0021; ¶0080- 1st sentence- TRP 20 may transmit the CSI-RS resource information and/or beam selection information; ¶0082- UE 10 may determine the TRP Tx beam based on reception quality of the CSI-RSs), the method
comprising: determining a first virtual identifier for a first link- virtual identifier being equivalent to a beam identifier (Kakishima ¶0071- the TRP 20 may transmit the number of CSI-RS resources, the number of CSI-RS resource sets, a Beam ID that identifies each TRP Tx beam, or a virtual cell ID) ; determining a group of one or more channel state information reference signal (CSI-RS) sequences that are available to be transmitted from the cell (Kakishima, s102 of Fig.6, ¶0081); and transmitting a first CSI-RS for measurement (Kakishima ¶0082- last sentence- UE 10 may determine the TRP Tx beam based on reception quality of the CSI-RSs).
Kakishima however is silent in associating one or more of a frequency allocation and /or a time resource allocation with the first virtual identifier and transmitting the first CSI-RS for measurement with such. However, in an analogous art Onggosanusi remedies this deficiency: (Onggosanusi ¶0178- last two sentences- BRS instance …. identified by a combination of "beam ID" (or cell ID) and UE-ID….the time/frequency allocation for BRS resources needs to be known at the UE). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Kakishima with that of Onggosanusi for the purpose of a beam measurement reference signal comprising multiple time frequency resource (Onggosanusi ¶0178-6th sentence). 
Zhang ¶0063- 1st sentence- cell ID may refer to an identifier that may uniquely identify the cell....it may be a cell physical ID, and may also be ID of a cell group or a cell cluster and virtual ID of cells in the cell group or cell cluster; ¶0106 ; ¶108- 1st sentence-  particular time for transmitting the measurement signal may be provided in standards, or transmitting the measurement signal and a particular time for transmitting the measurement signal may be configured). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Kakishima and  that of Onggosanusi with that of Zhang for the purpose of a UE accurately performing measurements (Zhang ¶0038-last sentence).
All inventors however are silent where a portion of the first virtual identifier being encoded in a sequence of the transmitted first CSI-RS- as interpreted this could be the whole identifier. However, in an analogous art Bhorkar remedies this deficiency: Bhorkar ¶0056- 3rd sentence- CSI-RS may be encoded with the operator ID (e.g., PLMN ID) and possibly other information, such as the Physical Cell Identifier (PCI). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Kakishima, Onggosanusi and Zhang with that of Bhokar for the purpose of encoding cell identifiers (Bhokar ¶0051- 1st sentence).

As to claim 2 the combined teachings of Kakishima, Onggosanusi, Zhang and Bhorkar disclose the method of Claim 1, wherein determining the virtual identifier is based on a cell identifier of the cell (Kakishima ¶0071).

As to claim 3 the combined teachings of Kakishima ,Onggosanusi, Zhang and Bhorkar disclose method of claim 1 wherein determining the virtual identifier is based on at least one of a beam Kakishima ¶0071- the TRP 20 may transmit the number of CSI-RS resources, the number of CSI-RS resource sets, a Beam ID that identifies each TRP Tx beam, or a virtual cell ID to notify the UE 10 of the number of TRP ).

As to claim 5 the combined teachings of Kakishima, Onggosanusi, Zhang and Bhorkar disclose the method of claim 1 further comprising transmitting CSI-RS configuration information to a wireless device, the CSI-RS configuration information comprising, for each CSI-RS of a plurality of CSI-RS (Kakishima, s102 of Fig.6, ¶0081), one or more of a frequency resource allocation, a time resource allocation, a CSI-RS sequence (Onggosanusi ¶0178- last two sentences).

As to claim 8 the combined teachings of Kakishima ,Onggosanusi, Zhang and Bhorkar disclose the method  of claim 1 further comprising: determining a second virtual identifier for a second link (Kakishima ¶0071- last sentence- a Beam ID that identifies each TRP Tx beam, or a virtual cell ID to notify the UE 10); associating one or more of a frequency resource allocation, a time resource allocation with the second virtual identifier (Onggosanusi ¶0178- last two sentences); transmitting, a second CSI-RS for measurement using one or more of the frequency resource allocation, time resource allocation with the second virtual identifier Kakishima ¶0082- last sentence- UE 10 may determine the TRP Tx beam based on reception quality of the CSI-RSs); receiving a measurement report, the measurement report comprising a virtual Identifier; and determining whether the measurement report is associated with the first link or the second link based on the virtual identifier in the measurement report (Onggosanusi 705 of Fig.7, ¶0161-2nd sentence- The UE can receive and detect one or more "beam"/RRU IDs carried by the BRS and, subsequently, report the IDs).

As to claim 9 Kakishima discloses a network node operable to transmit a measurement signal for evaluating a quality of a link from a cell the network node (Kakishima ¶0021; ¶0080- 1st sentence- TRP 20 may transmit the CSI-RS resource information and/or beam selection information; ¶0082- UE 10 may determine the TRP Tx beam based on reception quality of the CSI-RSs) comprising processing circuitry configured to (Kakishima ¶0177- last sentence): determine a first virtual identifier for a first link (Kakishima ¶0071- the TRP 20 may transmit the number of CSI-RS resources, the number of CSI-RS resource sets, a Beam ID that identifies each TRP Tx beam, or a virtual cell ID); determine a group of one or more channel state information reference signal (CSI-RS) sequences that are available to the transmitted from the cell(Kakishima, s102 of Fig.6, ¶0081); and transmit a first CSI-RS for measurement (Kakishima ¶0082- last sentence- UE 10 may determine the TRP Tx beam based on reception quality of the CSI-RSs).
Kakishima however is silent in associating one or more of a frequency resource allocation and/or a time resource allocation with the first virtual identifier. However, in an analogous art Onggosanusi remedies this deficiency: (Onggosanusi ¶0178- last two sentences- BRS instance …. identified by a combination of "beam ID" (or cell ID) and UE-ID….the time/frequency allocation for BRS resources needs to be known at the UE).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Kakishima with that of Onggosanusi for the purpose of a beam measurement reference signal comprising multiple time frequency resource (Onggosanusi ¶0178-6th sentence). 
Both Kakishima and Onggosanusi however are silent wherein the first virtual identifier identifying a beam and a cell in a measurement region including multiple cells. However in an analogous art Zhang remedies this deficiency: (Zhang ¶0063- 1st sentence- cell ID may refer to an identifier that may uniquely identify the cell....it may be a cell physical ID, and may also be ID of a cell group or a cell cluster and virtual ID of cells in the cell group or cell cluster; ¶0106 ; ¶108- 1st sentence-  particular time for transmitting the measurement signal may be provided in standards, or transmitting the measurement signal and a particular time for transmitting the measurement signal may be configured). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Kakishima and  that of Onggosanusi with that of Zhang for the purpose of a UE accurately performing measurements (Zhang ¶0038-last sentence).
All inventors however are silent where a portion of the first virtual identifier being encoded in a sequence of the transmitted first CSI-RS- as interpreted this could be the whole identifier. However, in an analogous art Bhorkar remedies this deficiency: Bhorkar ¶0056- 3rd sentence- CSI-RS may be encoded with the operator ID (e.g., PLMN ID) and possibly other information, such as the Physical Cell Identifier (PCI). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Kakishima,  Onggosanusi and Zhang with that of Bhokar for the purpose of encoding cell identifiers (Bhokar ¶0051- 1st sentence).


As to claim 10 the combined teachings of Kakishima, Onggosanusi, Zhang and Bhorkar disclose the network node of Claim 9, wherein the processing circuitry is operable to determine the virtual identifier based on a cell identifier of the cell (Kakishima ¶0071).

As to claim 17 Kakishima discloses a method for use in a wireless device of measurement of a link quality( Kakishima ¶0021; ¶0082-determine the TRP Tx beam based on reception quality of the CSI-RSs. ), the method comprising: obtaining channel state information reference signal (CSI-RS) configuration information (Kakishima s101 of Fig.6; ¶0080- 1st sentence), the CSI-RS configuration information comprising a plurality of CSI-RS (Kakishima ¶0071- the TRP 20 may transmit the number of CSI-RS resources, the number of CSI-RS resource sets); measuring a CSI-RS associated with a link according to the obtained CSI-RS configuration information (Kakishima ¶0080- 2nd sentence) ; and reporting a quality of the measured CSI-RS to a network node (Kakishima ¶0071, s104 of Fig.6 ¶0084- 1st sentence - and beam reception quality).
Kakishima however is silent where for a plurality of CSI-RS, the CSI-RS configuration information comprising one or more of a frequency resource allocation, and /or a time resource allocation. However, in an analogous art Onggosanusi remedies this deficiency: (Onggosanusi ¶0161- 3rd sentence- signal quality measurement and report can include RS quality… such as CSI-RS; ¶0178- last two sentences- BRS instance …. identified by a combination of "beam ID" (or cell ID) and UE-ID….the time/frequency allocation for BRS resources needs to be known at the UE.).Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Kakishima with that of Onggosanusi for the purpose of a beam measurement reference signal comprising multiple time frequency resource (Onggosanusi ¶0178-6th sentence). 
Both Kakishima and Onggosanusi however are silent wherein the first virtual identifier identifying a beam and a cell in a measurement region including multiple cells. However in an analogous art Zhang remedies this deficiency: (Zhang ¶0063- 1st sentence- cell ID may refer to an identifier that may uniquely identify the cell....it may be a cell physical ID, and may also be ID of a cell group or a cell cluster and virtual ID of cells in the cell group or cell cluster; ¶0106 ; ¶108- 1st sentence-  particular time for transmitting the measurement signal may be provided in standards, or transmitting the measurement signal and a particular time for transmitting the measurement signal may be configured). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Kakishima and  that of Onggosanusi with that of Zhang for the purpose of a UE accurately performing measurements (Zhang ¶0038-last sentence).
. However, in an analogous art Bhorkar remedies this deficiency: Bhorkar ¶0056- 3rd sentence- CSI-RS may be encoded with the operator ID (e.g., PLMN ID) and possibly other information, such as the Physical Cell Identifier (PCI). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Kakishima, Onggosanusi and Zhang with that of Bhorkar for the purpose of encoding cell identifiers (Bhorkar ¶0051- 1st sentence).

As to claim 18 the combined teachings of Kakishima ,Onggosanusi, Zhang and Bhorkar disclose the method of Claim 17, wherein measuring the CSI-RS associated with the link comprises blindly searching the allocations in the CSI-RS configuration for the CSI-RS (Onggosanusi ¶0154- 2nd to last sentence- UE may blindly detect the beam-IDs by decoding the transmissions).

As to claim 19 the combined teachings of Kakishima ,Onggosanusi, Zhang and Bhokar disclose the method of claim 17 further comprising determining a virtual identifier of the measured CSI-RS based on one or more of a frequency resource allocation, and/or a time resource allocation; and wherein reporting the quality of the measured CSI-RS includes reporting the determined virtual identifier associated with the measured CSI-RS (Onggosanusi ¶0161- 3rd sentence- signal quality measurement and report can include RS quality… such as CSI-RS;  ¶0178- last two sentences- BRS instance ….. identified by a combination of "beam ID" (or cell ID) and UE-ID….the time/frequency allocation for BRS resources needs to be known at the UE.).

As to claim 21 the combined teachings of Kakishima ,Onggosanusi, Zhang and Bhorkar disclose the method of claim 17 further comprising detecting a system synchronization (SS) signal (Kakishima ¶0191-last sentence).

As to claim 22 the combined teachings of Kakishima ,Onggosanusi, Zhang and Bhorkar disclose the method of Claim 21, wherein at least part of the CSI-RS configuration information is specified relative to a time and frequency position of the detected SS signal (Onggosanusi¶0180 – 1st sentence; Kakishima ¶0191- 2nd sentence).

As to claim 28 Kakishima discloses a wireless device capable of measurement of a link quality( Kakishima ¶0021; ¶0082-determine the TRP Tx beam based on reception quality of the CSI-RSs. ),, the wireless device comprising processing circuitry configured to: obtain channel state information reference signal (CSI-RS) configuration information(Kakishima s101 of Fig.6; ¶0080- 1st sentence), the CSI-RS configuration information comprising a plurality of CSI-RS (Kakishima ¶0071- the TRP 20 may transmit the number of CSI-RS resources, the number of CSI-RS resource sets,); measuring a CSI-RS associated with a link according to the obtained CSI-RS configuration information (Kakishima ¶0080- 2nd sentence); and reporting a quality of the measured CSI-RS to a network node (Kakishima ¶0071, s104 of Fig.6 ¶0084- 1st sentence - and beam reception quality).
Kakishima however is silent where for a plurality of CSI-RS, the CSI-RS configuration information comprising, one or more of a frequency resource al location, and /or a time resource allocation. However, in an analogous art Onggosanusi remedies this deficiency: Onggosanusi ¶0161- 3rd sentence- signal quality measurement and report can include RS quality… such as CSI-RS; ¶0178- last two sentences- BRS instance …. identified by a combination of "beam ID" (or cell ID) and UE-ID….the time/frequency allocation for BRS resources needs to be known at the UE.).Therefore it would have been ¶0178-6th sentence). 

Both Kakishima and Onggosanusi however are silent wherein the first virtual identifier identifying a beam and a cell in a measurement region including multiple cells. However in an analogous art Zhang remedies this deficiency: (Zhang ¶0063- 1st sentence- cell ID may refer to an identifier that may uniquely identify the cell....it may be a cell physical ID, and may also be ID of a cell group or a cell cluster and virtual ID of cells in the cell group or cell cluster; ¶0106 ; ¶108- 1st sentence-  particular time for transmitting the measurement signal may be provided in standards, or transmitting the measurement signal and a particular time for transmitting the measurement signal may be configured). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Kakishima and  that of Onggosanusi with that of Zhang for the purpose of a UE accurately performing measurements (Zhang ¶0038-last sentence).
All inventors however are silent where the CSI-RS configuration information further comprising  a virtual identifier for a link. However, in an analogous art Bhorkar remedies this deficiency: Bhorkar ¶0056- 3rd sentence- CSI-RS may be encoded with the operator ID (e.g., PLMN ID) and possibly other information, such as the Physical Cell Identifier (PCI). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Kakishima, Onggosanusi and Zhang with that of Bhorkar for the purpose of encoding cell identifiers (Bhokar ¶0051- 1st sentence).

As to claim 29 the combined teachings of Kakishima, Onggosanusi, Zhang and Bhorkar disclose the wireless device of Claim 28, wherein the processing circuitry is operable to measure the CSI-RS Onggosanusi ¶0154- 2nd to last sentence- UE may blindly detect the beam-IDs by decoding the transmissions).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
TAKAHASHI et al- Terminal Apparatus, Base Station Apparatus, and Communication Method- US 20190387423, ¶0116.

Chen et al – User Equipment (UE) Apparatus for Channel State Information Feedback in a Coordinated Multi-Point Communication System-US 20160352487, ¶0054 3rd- 4th sentences. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460. The examiner can normally be reached 8:30am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DERRICK V ROSE/Examiner, Art Unit 2462                                                                                                                                                                                                        
/KEVIN C. HARPER/Primary Examiner, Art Unit 2462